Case: 12-12793    Date Filed: 01/31/2013   Page: 1 of 3

                                                               DO NOT PUBLISH

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12793
                            Non-Argument Calendar
                          ________________________

                     D. C. Docket No. 9:12-cv-80181-KMW

SCOTT STORICK,

                                                               Plaintiff-Appellant,

                                      versus

CFG, LLC, a foreign limited liability corporation,

                                                              Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________


                                (January 31, 2013)


Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12793       Date Filed: 01/31/2013      Page: 2 of 3

       Scott Storick appeals the district court’s order granting CFG, LLC’s (CFG)

Motion to Dismiss his amended complaint brought pursuant to the Federal

Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. The district court declined to

exercise jurisdiction over Storick’s declaratory judgment action due to a parallel

garnishment proceeding in the Superior Court of the State of Delaware. On appeal,

Storick contends the dismissal of his case was improper. 1

       We review the district court’s dismissal of a declaratory judgment action for

an abuse of discretion. Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328,

1330 (11th Cir. 2005). “[W]e will leave undisturbed a district court’s ruling unless

we find that the district court has made a clear error of judgment, or has applied the

wrong legal standard.” Id.

       A district court has discretion to determine “whether and when to entertain

an action under the Declaratory Judgment Act, even when the suit otherwise

satisfies subject matter jurisdictional prerequisites.” Wilton v. Seven Falls Co., 115
S. Ct. 2137, 2140 (1995). In fact, the Supreme Court has stated “it would be

uneconomical as well as vexatious for a federal court to proceed in a declaratory

judgment suit where another suit is pending in a state court presenting the same

issues, not governed by federal law, between the same parties.” Brillhart v. Excess

Ins. Co. of Am., 62 S. Ct. 1173, 1175-76 (1942). This Court has provided nine

       1
         Because we affirm the district court’s dismissal of Storick’s amended complaint, we
need not consider his argument regarding the Rooker-Feldman doctrine.
                                                 2
               Case: 12-12793       Date Filed: 01/31/2013     Page: 3 of 3

non-exhaustive factors to guide district courts in determining “whether to abstain

from exercising jurisdiction over state-law claims in the face of parallel litigation

in the state courts.” Ameritas, 411 F.3d at 1331 (quotations omitted).

       Storick cannot establish an abuse of discretion by the district court. The

district court thoughtfully applied the guideposts set forth in Ameritas and

concluded the overall balance of the factors solidly supported abstention. We

agree with the district court’s conclusion, and affirm for the reasons stated in the

district court’s well-reasoned order. We note that although Storick accuses CFG of

“procedural fencing” by obtaining a confession of judgment in Delaware, Storick

expressly agreed to allow CFG to confess judgment in Delaware for a long-

standing debt he admits he owes.

       AFFIRMED. 2




       2
         We deny Storick’s “Motion to Supplement Record on Appeal,” construed as a motion to
take judicial notice of the June 12, 2012, orders filed in the Superior Court of the State of
Delaware.
                                             3